DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  
US 10,864,557 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest a cleaning module for cleaning a semiconductor wafer after chemical mechanical polishing (CMP) where the module has the combination of a) a cleaning brush assembly which is a rotation shaft and brush member, b) a cleaning liquid source, and c) an agitation transducer which are located so as to apply the agitated cleaning liquid to an outer surface of the brush member as recited in claims 1 and 17. Likewise, the prior art of record fails to teach or fairly suggest a cleaning module for cleaning a semiconductor wafer after chemical mechanical polishing (CMP) where the module has the combination of a) a cleaning brush assembly which is a rotation shaft and brush member, b) a cleaning liquid source, and c) an agitation transducer which are located to agitate a cleaning liquid in the rotation shaft as recited in claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716